Citation Nr: 1211944	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  05-24 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney 



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty for approximately 4 months from July 24, 1968 to December 3, 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a November 2010 decision, the Board denied the Veteran's claims for increased initial ratings in excess of 10 percent for a chronic right hip strain and for right lateral cutaneous neuritis.  The Board also denied the Veteran's claim for an evaluation in excess of 30 percent for service-connected arthritis of the right knee status-post total arthroplasty, however, the Board did assign a separate 10 percent evaluation for instability of the right knee associated with arthritis of the right knee status-post total arthroplasty.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In a June 2011 Joint Motion for Partial Remand, the Court indicated that the only issue subject to the Joint Motion was the issue of the appropriate rating for the Veteran's service-connected arthritis of the right knee status-post right knee replacement.  The Court clarified that the parties were not requesting that the Court vacate the assignment of the 30 percent evaluation for service-connected arthritis of the right knee status-post total right knee replacement, rather, the parties were only seeking remand of the issue so that the Board may adjudicate a reasonably raised claim of entitlement to a total disability rating based on individual unemployability.  The Court explicitly stated that the Board's assignment of a separate 10 percent rating for instability of the right knee and the Board's denials of the claims for increased ratings for service-connected right lateral cutaneous neuritis and a chronic right hip strain were not subject to the Joint Motion and the parties requested that the Court deem them abandoned for purposes of the appeal.  

In August 2011, the Court issued an Order which remanded the Board's November 2010 decision only to the extent that it failed to adjudicate a claim for a total disability rating based on individual unemployability.  The appeal as to the remaining issues was dismissed.  The issue of consideration of a total disability rating based on individual unemployability, as set forth on the title page, was returned to the Board by the Court.  The appeal has now been returned to the Board for consideration in accordance with that Joint Motion for Partial Remand.  

The Board notes that in November 2011, VA Form 21-22a was received from the Veteran's current representative, attorney Mark. R. Lippman, which reflected his appointment by the Veteran as the Veteran's representative.  An October 2011 Report of Contact shows that the representative requested a 90 day extension to submit additional evidence in support of the claim.  In a December 2011 letter, the Board advised the representative that a 90 day extension to submit additional argument or evidence in this matter had been granted and that the new deadline for the submission of materials to the Board was March 16, 2012.  To date, no additional argument or evidence has been received.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In a November 2010 decision, the Board acknowledged that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board noted that the Veteran had not expressly raised a claim for TDIU and the Board found that a claim for TDIU was not reasonably raised by the record.  The Board acknowledged that although the record indicated that the Veteran had retired from his job as a surveyor in the 1990s due to his right knee disability, he did not assert that his right knee disability would have precluded him from obtaining another form of substantial gainful employment.  Moreover, while not noted, the RO had not addressed the issue.

However, the June 2011 Joint Motion indicates that because the record contains evidence demonstrating that the Veteran may be unable to work due to his service-connected right knee condition, a remand is necessary for the Board to consider an informal claim of entitlement to TDIU.  The evidence specifically noted in the Joint Motion included: a neurologist's notation at an October 2004 neurology consultation indicating that the Veteran retired in 1995 due to his right knee disability; a September 2006 letter from Dr. Richard P. Holm that stated that he was "not able at this time to state that the condition of your knee by itself makes you unemployable, but this is not to minimize your disability," and; an August 2009 VA examiner's notation that the Veteran retired in 1995 from his usual occupation as a land surveyor assistant due to his right knee disability and the Veteran's reports during that examination that he was unable to stand for more than a few minutes or walk more than a few yards.  Therefore, the Court found that a remand was required for the Board to consider an informal claim of entitlement to TDIU.  

Review of the record reveals that the Veteran filed a claim for individual unemployability in September 2010.  Review of the Virtual VA paperless claims processing system revealed that a rating decision was issued by the RO in Winston-Salem, North Carolina in June 2011 that continued the previously assigned ratings of 30 percent for right knee arthritis, 10 percent for instability of the right knee, 10 percent for neuritis of the right lateral femoral cutaneous nerve and 10 percent for a chronic right hip strain.  In addition, the June 2011 rating decision denied the Veteran's claim for individual unemployability.  However, it is unclear whether the Veteran has been issued a Statement of the Case (SOC) for the issue of individual unemployability.  Indeed, it is unclear whether the Veteran has submitted a notice of disagreement pertaining to the June 2011 denial of his claim for individual unemployability.  Under these circumstances, and in view of the Joint Motion, the Board has no discretion and must remand this matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

In addition, the Board notes that the claims folder contains records received from the Social Security Administration (SSA) dating through February 2000.  Those records indicate that the Veteran was deemed disabled by that the SSA starting in August 1998 due to a primary diagnosis of degenerative joint disease and a secondary diagnosis of hypertension.  In addition, it appears that updated SSA records were requested by the Winston-Salem RO and received at that location in July 2010.  A December 2010 deferred rating decision of the Winston-Salem RO indicated that SSA records had been associated with a temporary claims folder pertaining to the Veteran's claims for a temporary 100 percent evaluation for his service-connected right knee disability and entitlement to individual unemployability.  While the Veteran's September 2009 claim for individual unemployability and the a March 2010 statement of the Veteran pertaining to those claims have been associated with the Veteran's original claims folder at the Board, it does not appear that the aforementioned updated SSA records received at the RO in July 2010 have been associated with the Veteran's original claims folder.  

Moreover, the June 2011 rating decision that denied the Veteran's claim for individual unemployability indicated that review the SSA records indicated that the Veteran was no longer in receipt of SSA disability benefits.  While the Board is not bound by determinations reached by the SSA, the possibility that the updated SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Upon remand, updated SSA records must be obtained.  38 C.F.R. § 3.159(c)(2) (2011).  Likewise, the Veteran's temporary claims folder as alluded to in the December 2010 deferred rating decision should be associated and/or integrated with the Veteran's original claims folder.  

Finally, updated VA and private treatment records, if any, should be obtained and associated with the claims folder, to include records of any VA treatment received at the Durham VAMC dating since March 2010.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Once the requested development has been completed, the RO/AMC should complete any additional development necessary, to include the possibility of obtaining a new VA examination and opinion to assess the degree of functional impairment, if any, resulting from the Veteran's service-connected disabilities and to determine whether any functional impairment associated with the Veteran's service-connected disabilities results in the Veteran's inability to obtain substantially gainful employment.  

Thereafter, the RO should reconsider an informal claim of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any medical condition dating since March 2010.  The Veteran's assistance in identifying and obtaining records should be requested as needed.  

Also, obtain updated VA treatment records, if any, from the Durham VAMC dating since March 2010.

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2.  Obtain and associate with the Veteran's original claims file the temporary claims file, to include updated SSA records received at the RO in July 2010, as alluded to in the December 2010 deferred rating decision.  

3.  Obtain and associate with the claims file any updated decisions of the Social Security Administration (SSA) to award or deny benefits to the Veteran dating since July 2010 and the records upon which the SSA based its decision.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

4.  Thereafter, the RO shall review the Veteran's claims file and determine whether any additional development is warranted with respect to the claim for TDIU, to include scheduling an appropriate VA examination if indicated by evidence received as a result of any action taken herein.  If further action is required, it shall be undertaken prior to further claims adjudication.

5.  After completion of the above, readjudicate the claim on appeal with consideration of all applicable laws and regulations.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


